Case 3:19-bk-30289           Doc 529      Filed 08/04/19 Entered 08/04/19 16:51:13                    Desc Main
                                         Document      Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

     In re:                                               )      Chapter 11
                                                          )
     Blackjewel, L.L.C., et al.,                          )      Case No. 19-bk-30289
                                                          )
                            Debtors.1                     )      (Jointly Administered)

                       REVISED NOTICE OF AUCTION RESULTS AND
                    SELECTION OF SUCCESSFUL BIDS AND BACKUP BIDS

         PLEASE TAKE NOTICE that, on July 25, 2019, Blackjewel, L.L.C. and its affiliated
 debtors and debtors-in-possession (collectively, the “Debtors”) in the above-captioned chapter 11
 cases, filed a Motion of Debtors for Entry of (I) An Order (A) Approving Bidding Procedures,
 (B) Scheduling an Auction, Sale Hearing and Other Dates and Deadlines, (C) Approving
 Contura Energy, Inc. as a Stalking Horse Purchaser, (D) Approving the Assumption and
 Assignment of Contracts and Leases and Related Cure Procedures, (E) Approving the Purchase
 Deposit, (F) Authorizing Termination of the 401(K) Plan and (G) Granting Related Relief, and
 (II) An Order Approving the Sale of the Purchased Assets Free and Clear of Liens, Claims and
 Encumbrances [Docket No. 312] (the “Motion”).2

        PLEASE TAKE FURTHER NOTICE that, on July 26, 2019, the United States
 Bankruptcy Court for the Southern District of West Virginia entered an order approving the
 proposed sale process and related bidding procedures [Docket No. 356] (the “Bidding
 Procedures Order”).

         PLEASE TAKE FURTHER NOTICE that, on August 1, August 2, and August 3,
 2019, the Debtors conducted the Auction as contemplated by the Bidding Procedures Order and
 in accordance with the auction procedures established for the Auction (the “Auction
 Procedures”), at the offices of Squire Patton Boggs (US) LLP, 201 E. Fourth Street, Suite 1900,
 Cincinnati, Ohio 45202. At the beginning of the Auction, the Debtors distributed written copies
 of the Auction Procedures to all people in attendance and the Debtors’ counsel read the Auction
 Procedures into the record. A copy of the Auction Procedures is attached hereto as Exhibit A.




 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number
 are as follows: Blackjewel, L.L.C. (0823); Blackjewel Holdings L.L.C. (4745); Revelation Energy Holdings,
 LLC (8795); Revelation Management Corporation (8908); Revelation Energy, LLC (4605); Dominion Coal
 Corporation (2957); Harold Keene Coal Co. LLC (6749); Vansant Coal Corporation (2785); Lone Mountain
 Processing, LLC (0457); Powell Mountain Energy, LLC (1024); and Cumberland River Coal LLC (2213). The
 headquarters for each of the Debtors is located at 1051 Main Street, Milton, West Virginia 25541-1215.
 2
   Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Motion or
 the Bidding Procedures Order, as applicable.
Case 3:19-bk-30289          Doc 529       Filed 08/04/19 Entered 08/04/19 16:51:13                  Desc Main
                                         Document      Page 2 of 7




         PLEASE TAKE FURTHER NOTICE that the Debtors conducted five successive
 auctions as follows: (i) an auction relating to Lot 1 comprised of the Debtors’ Lone Mountain
 and Black Mountain, as more fully described below, (ii) an auction relating to Lot 2 comprised
 of the Debtors’ Virginia Subdivision Assets, as more fully described below, (iii) an auction
 relating to Lot 3 comprised of the combined Assets in Lot 1 and Lot 2, (iv) an auction between
 the Successful Bidders of Lot 1 and Lot 2 and the Successful Bidder of Lot 3, and (v) an auction
 relating to Lot 4 comprised of the Debtors’ Western Assets and the Pax mine, as more fully
 described below. The Debtors also conducted various sales of discrete Assets that were not
 included within the bids for the Assets sold pursuant to the five auctions noted above. Certain of
 these sales involved a credit bid of secured claims, to the extent the liens securing any such claim
 are valid, perfected and enforceable on the terms specifically described in the Auction
 Procedures as read into the record of the Auction. There were multiple rounds of bidding with
 respect to the auctions on Lot 1 and Lot 3 and in connection with the auction between the
 successful bidders of Lot 1 and Lot 2 and the successful bidder of Lot 3. The Auction concluded
 on August 3, 2019 at approximately 8:45 pm E.T.

        PLEASE TAKE FURTHER NOTICE that, in accordance with the Bidding Procedures
 Order, the Debtors have selected the following Successful Bids and the following Backup Bids
 for each lot of Assets, subject to the execution of final documentation and the entry of an order
 of the Bankruptcy Court approving the sales to the Successful Bidders (or, if necessary, the
 Backup Bidders):

 I.      ASSETS RELATING TO EASTERN OPERATIONS

 A.      Successful Bids3

         The Debtors declared the following combined bids to be the Successful Bid with respect
 to the following assets:

 Combined bidders: Kopper Glo Mining, LLC, Rhino Energy, LLC, Coking Coal, LLC, Tye Fork
 Coal Company, Inc., Javelin Global Commodities (US) LP (“Javelin Global Commodities”) and
 Blackjewel Marketing and Sales, LP (“BJMS”).

         (a)      Kopper Glo Mining, LLC

 Assets: The Assets known as Black Mountain and Lone Mountain, as more particularly
 described in Kopper Glo Mining, LLC’s bid
 Cash consideration: $6,350,000
 Additional consideration: Royalty with a Net Present Value (“NPV”) in the amount of
 $9,100,000 (representing gross royalties in the amount of $16,400,000 over 6 years, and annual

 3
   Each Successful Bid is summarized herein. The specific terms of each Successful Bid are more particularly set
 forth in the Bid materials and transaction documentation provided by the Successful Bidder and as noted on the
 record of the Auction. Each Successful Bidder confirmed the accuracy of the description of the Successful Bid on
 the record of the Auction.
                                                        2
Case 3:19-bk-30289           Doc 529       Filed 08/04/19 Entered 08/04/19 16:51:13                    Desc Main
                                          Document      Page 3 of 7




 royalties of $2,700,000, using a discount rate of 20%) (the “Kopper Glo Royalty”). This royalty
 will be assigned at closing to the Agent under the Credit Agreement (the “Riverstone Prepetition
 Facility”) dated as of July 17, 2017, by and among Blackjewel L.L.C., Blackjewel Holdings
 LLC, the Lenders party thereto and Riverstone Credit Partners – Direct, LP, as Agent
 (“Riverstone”) as repayment of the Debtors’ obligations under the Riverstone Prepetition
 Facility.
 Assumption of Asset Retirement Obligations (“ARO”):4 $38,400,000.

         (b)      Rhino Energy, LLC

 Assets: The Virginia Subdivision Assets, as more particularly described in Rhino Energy, LLC’s
 bid.
 Cash consideration: $850,000
 Additional Consideration: Royalty with an NPV in the amount of $208,000 (representing gross
 royalties in the amount of $250,000 over 1 year, using a discount rate of 20%)
 Assumption of ARO: $6,070,000

         (c)      Coking Coal, LLC

 Assets: The Asset known as the Pardee mine, as more particularly described in Coking Coal,
 LLC’s bid.
 Cash consideration: $50,000
 Additional consideration: Royalty with an NPV in the amount of $2,419,000 (representing gross
 royalties in the amount of $4,000,000 over 4 years, and annual royalties of $1,000,000, using a
 discount rate of 20%)
 Assumption of ARO: $1,200,000

         (d)      Tye Fork Coal Company, Inc.

 Assets: The mine designated as LM6, as more particularly described in the Tye Fork Coal
 Company, Inc.’s bid.
 Cash consideration: $400,000
 Assumption of ARO: $75,000

         (e)      Javelin Global Commodities / BJMS

 Assets: Debtor Blackjewel L.L.C.’s thirty percent (30%) limited partnership interest in
 Blackjewel Marketing and Sales Holdings, LP.
 Cash Consideration: $125,000 paid by Javelin Global Commodities


 4
  Amounts of ARO identified in this Notice are approximations representing the aggregate amount of surety bonds
 posted to ensure payment of reclamation obligations relating to permits to be acquired by the applicable Successful
 Bidder.

                                                         3
Case 3:19-bk-30289         Doc 529      Filed 08/04/19 Entered 08/04/19 16:51:13                Desc Main
                                       Document      Page 4 of 7




 Settlement: Payment of $1,400,000 in cash by BJMS to Debtors to resolve various disputes
 between BJMS and the Debtors relating to post-petition sales.

 B.      Back-up Bids

         The Debtors determined that the Backup Bid for Lot 1 and Lot 2 combined is American
 Resource Corporation/Quest Energy, Inc.’s last accepted bid as previously stated on the record
 of the Auction on August 2, 2019. However, American Resource Corporation/Quest Energy,
 Inc.’s last stated bid on the record of the Auction was not accepted by the Debtors. The specific
 terms of the Back-Up Bid of American Resource Corporation/ Quest Energy, Inc. are as follows:

 Assets: The Assets known as Black Mountain, Lone Mountain and Virginia Assets, as more
 particularly described in American Resource Corporation/Quest Energy, Inc.’s bid
 Cash consideration: $6,000,000
 Additional consideration: (a) Royalty with an NPV in the amount of $7,480,000 and (b) a
 sinking fund for the benefit of employees in the Eastern operations in the aggregate amount of
 $3,650,000 with an NPV of $2,400,000.
 Related Miscellaneous Asset Sales: (a) Coking Coal, LLC sale valued at $2,500,000 and (b) Tye
 Fork Coal Company, Inc. sale valued at $400,000
 Assumption of ARO: $215,000,000.

 C.      Other Purchases of Assets and Credit Bids:

         Mark Energy, LLC’s bid on the mine designated as LM8 of Cumberland Rivercoal LLC
 is the Successful Bid with respect to such Asset. The consideration is a cash payment in the
 amount of $2,000.

        The credit bid of the Dean-McAfee Lenders5 for the real property and other assets located
 in Harlan County, Kentucky as more particularly described in the Dean-McAfee Lenders’ bid
 materials, which assets were expressly excluded from Lot 1 and Lot 3, is the Successful Bid for
 such Assets.

        The credit bid of John Deere Construction & Forestry Company with respect to
 equipment alleged to be subject to a valid lien, as further described in its bid materials, which
 equipment was expressly excluded from Lot 1 and Lot 3, is the Successful Bid with respect to
 such Assets.

 D.     Improvement in Consideration. As a result of the competitive bidding at the Auction, the
 consideration (other than assumption of ARO) paid for the Assets conveyed relating to the

 5
   The Dean-McAfee Lenders are defined as Julia L. McAfee and Carl E. McAfee; Dean McAfee Holdings, LLC;
 Jeffery Paul Dean, Trustee of the Trust for Jeffery Paul Dean (GS Exempt), under Agreement dated August 29,
 2008; Donna Mae Kolb, Trustee for the Trust for Donna Mae Kolb (GS Exempt), under Agreement dated August
 29, 2008; Aubra Brian Dean, Trustee for the Trust for Aubra Brian Dean (GS Exempt), under Agreement dated
 August 29, 2008, as successors in interest to the Estate of Aubra Paul Dean).
                                                     4
Case 3:19-bk-30289            Doc 529       Filed 08/04/19 Entered 08/04/19 16:51:13                       Desc Main
                                           Document      Page 5 of 7




 Eastern Operations, other than the Pax mine, increased by more than $20 million. The total
 consideration being paid to the Debtors for Lots 1 and 2 pursuant to the Successful Bids consists
 of payments in the aggregate amount of $20,929,406 and total liabilities assumed of $46,882,500
 in ARO and other items.

 II.      ASSETS RELATING TO WESTERN OPERATIONS AND THE PAX MINE

 A.       Successful Bid6

        The Debtors declared the following bid to be the Successful Bid with respect to the
 following assets:

 Bidder: Contura Energy, Inc. (“Contura”)
 Assets: The Assets known as (i) the Eagle Butte mine located in Wyoming, (ii) the Belle Ayr
 mine located in Wyoming and (iii) the Pax mine located in West Virginia, as more specifically
 set forth in Contura’s bid materials, draft Asset Purchase Agreement and related schedules (the
 “Contura Bid Materials”).
 Cash consideration: $33,750,000 comprised of
             o $8,100,000 which was funded as the Purchase Deposit.7
             o $25,650,000 comprised of (i) $24,000,000 to be paid to the Agent as repayment of
                 the Debtors’ obligations under the Riverstone Prepetition Facility. Payment of this
                 amount and the assignment to the Agent of Kopper Glo Royalty constitutes the
                 full and complete satisfaction and settlement of all claims held by the Agent and
                 the Lenders under the Riverstone Prepetition Facility, and (ii) $1,650,000 in cash
                 to be paid to the Debtors’ estate.
 Assumption of ARO: $251,000,000
 Other assumed liabilities: As further described in the Contura Bid Materials.
 Settlement: As a result of the Auction and the consideration to be given to the Agent and Lenders
 under the Riverstone Prepetition Facility, the Debtors, Contura and the Agent have settled (the
 “Settlement”) all disputes and objections among them, including, without limitation, disputes
 and objections relating to the relative priority of Contura’s lien and Riverstone’s lien on certain
 equipment, the scope and terms of Contura’s bid, the scope and terms of Riverstone’s credit bid
 for certain equipment and Riverstone’s objections to the sales conducted at the Auction and other
 pending motions. As a result of this settlement, Riverstone supports the Successful Bids and
 other relief sought by the Debtors on the matters to be heard at the hearing on August 5, 2019.
 The complete terms of the Settlement will be contained in the proposed order approving the
 Sales.

 6
   Each Successful Bid is summarized herein. The specific terms of each Successful Bid are more particularly set
 forth in the Bid materials and transaction documentation provided by the Successful Bidder and as noted on the
 record of the Auction. Each Successful Bidder confirmed the accuracy of the description of the Successful Bid on
 the record of the Auction.
 7
   Pursuant to the Bidding Procedures Order, the Purchase Deposit is a post-petition loan that, since Contura is the
 Successful Bidder, is not required to be, and will not be, repaid by the Debtors as set forth in the Bidding Procedures
 and the Bidding Procedures Order.
                                                           5
Case 3:19-bk-30289       Doc 529     Filed 08/04/19 Entered 08/04/19 16:51:13            Desc Main
                                    Document      Page 6 of 7




 Excluded Assets: The following assets are excluded from the purchase by Contura:
           o The equipment identified in Sulzer Electro Mechanical Services (US), Inc.’s
              credit bid, was expressly excluded from the Assets being purchased by Contura
              and the credit bid is the Successful Bid with respect to such Assets on the terms
              and subject to the reservation of Contura as noted on the record of the Auction.
           o The claims and causes of action under sections 502(d), 544, 545, 547, 548 and
              550 of the Bankruptcy Code and any other avoidance actions under the
              Bankruptcy Code (together, the “Avoidance Actions”), including any proceeds or
              property recovered, unencumbered or otherwise from the Avoidance Actions,
              whether by judgment, settlement or otherwise, against the Debtors’ insiders (as
              such term is defined in section 101(31) of the Bankruptcy Code), as more
              particularly defined in the asset purchase agreement with Contura.

 Other Terms: Avoidance Actions will be carved out of the liens that secure all debtor-in-
 possession financing loans previously approved by the Bankruptcy Court. As a result, all
 Avoidance Actions not purchased by Contura are unencumbered assets of the Debtors and their
 estates.

 B.     Back-up Bid

         Riverstone submitted a credit bid for specified equipment located in the Debtors’ Western
 operations against which it asserts a valid lien. The initial amount of Riverstone’s credit bid was
 $13 million. At the Auction and in connection with the Settlement, Riverstone increased the
 amount of its credit bid to $20,000,000 (the “Revised Riverstone Bid”). The Debtors determined
 that the Revised Riverstone Bid was the Backup Bid for the assets identified in Riverstone’s
 credit bid.

 C.       Improvement in Consideration. The cash consideration paid pursuant to Contura’s
 Successful Bid in the amount of $33.75 million represents an increase of $13,150,000 from its
 initial bid.

        PLEASE TAKE FURTHER NOTICE that, a hearing to consider approval of the sale
 of the Assets is scheduled for August 5, 2019, at 10:00 a.m. (prevailing Eastern Time) at the
 Robert C. Byrd U.S. Courthouse, 300 Virginia Street East, Room 3200, Charleston, West
 Virginia 25301.

       PLEASE TAKE FURTHER NOTICE that any sale transactions approved by the
 Bankruptcy Court are expected to close on or about August 7, 2019.

       PLEASE TAKE FURTHER NOTICE that, copies of the Motion, the Bidding
 Procedures Order and any other related documents are available upon request to Prime Clerk
 LLC, the Debtors’ proposed notice and claims agent, at (844) 234-1462 (toll-free in U.S. or
 Canada) or by visiting the case website at http://cases.primeclerk.com/Blackjewel.

                                                 6
Case 3:19-bk-30289   Doc 529    Filed 08/04/19 Entered 08/04/19 16:51:13      Desc Main
                               Document      Page 7 of 7




 DATED: August 4, 2019                 SUPPLE LAW OFFICE, PLLC

                                        Joe M. Supple, Bar. No. 8013
                                        801 Viand St.
                                        Point Pleasant, WV 25550
                                        Telephone: 304.675.6249
                                        Facsimile: 304.675.4372
                                        joe.supple@supplelaw.net

                                         – and –

                                        SQUIRE PATTON BOGGS (US) LLP

                                    By: /s/ Stephen D. Lerner
                                        Stephen D. Lerner (admitted pro hac vice)
                                        Nava Hazan (admitted pro hac vice)
                                        Travis A. McRoberts (admitted pro hac vice)
                                        201 E. Fourth St., Suite 1900
                                        Cincinnati, Ohio 45202
                                        Telephone: 513.361.1200
                                        Facsimile: 513.361.1201
                                        stephen.lerner@squirepb.com
                                        nava.hazan@squirepb.com
                                        travis.mcroberts@squirepb.com

                                        Proposed Co-Counsel to the Debtors and
                                        Debtors-in-Possession




                                          7
